Citation Nr: 0901979	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-21 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to payment of dependency and indemnity 
compensation (DIC) benefits at the full-dollar rate.  

2.  Entitlement to an effective date earlier than the 
currently assigned April 22, 2002, for service connection for 
the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.





ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 19, 1941 to April 8, 1942 and from April 12, 1942 to 
August 29, 1942, and with the Recognized Guerrillas and 
Regular Philippine Army from March 8, 1945 to February 27, 
1946.  The veteran was also a former prisoner of war (POW) of 
the Imperial Japanese government from April 12, 1942 to 
August 29, 1942.  The veteran died in June 1998, and the 
veteran's widow is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision and December 2006 
decision of the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the June 2006 rating decision, the RO granted service 
connection for cause of the veteran's death and assigned an 
effective date of June 23, 1998.  Thereafter, in December 
2006, the RO amended the appellant's monetary award of DIC 
benefits and assigned an effective of April 22, 2002, for 
grant of service connection for cause of the veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The appellant is not a United States citizen or alien 
lawfully admitted for permanent resident in the U.S.; and she 
does not currently reside in the United States.  

3.  On November 9, 1998, the appellant filed a claim for 
service connection for cause of the veteran's death.  

4.  In an August 1999 rating decision, the RO denied service 
connection for cause of the veteran's death.  The appellant 
was notified of this decision and of her appeal rights.  She 
did not appeal the decision.  

5.  By rating decision dated June 2006, the RO granted 
service connection for cause of the veteran's death.  In a 
December 2006 determination letter, an effective date of 
April 22, 2002 was assigned.  

6.  The RO was not in possession of any communication prior 
to April 22, 2002, that can reasonably be construed as a 
formal or informal claim for entitlement to service 
connection for cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for payment of DIC benefits at the full-
dollar rate have not been met.  38 U.S.C.A. § 107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.42 (2008).  

2.  The criteria for the assignment of an effective date 
before April 22, 2002, for the award of service connection 
for cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.159, 3.400 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Dependency and Indemnity Compensation (DIC) Benefits at 
the Full-Dollar Rate  

The appellant claims that she should be awarded the full-
dollar rate for her DIC benefits.  

Prior to October 2000, the law provided that disability 
compensation payments to veterans who had service with the 
military forces of the Government of the Commonwealth of the 
Philippines while in the service of the Armed Forces of the 
United States should be made at the rate of $0.50 for each 
dollar authorized.  38 U.S.C.A. § 107 (West 1991).  On 
October 27, 2000, the President signed Pub. L. 106-377, 114 
Stat. 1441, which amended § 107 to provide full-dollar 
payments of benefits to such a Filipino veteran who is 
residing in the U.S. and who is either a U.S. citizen or an 
alien lawfully admitted for permanent residence in the U.S.  
See 38 U.S.C.A. § 107 (West 2002 & Supp. 2008).  On December 
16, 2003, the President signed Pub. L. 108-183, 117 Stat. 
2651, which allowed for survivors of all Philippine service 
veterans receiving DIC payments to be entitled to full-dollar 
payments of benefits while residing in the U.S.  38 U.S.C.A. 
§ 107 (West 2002 and Supp. 2008).  

In order to be eligible to receive benefits at the full-
dollar rate, a veteran's survivor must reside in the U.S. and 
be either a citizen of the U.S. or an alien lawfully admitted 
for permanent residence in the U.S.  38 C.F.R. § 3.42(b).  To 
continue to be eligible for the full-dollar rate, a veteran's 
survivor must be physically present in the U.S. for at least 
183 days of each calendar year in which he or she receives 
payments at the full-dollar rate, and may not be absent from 
the U.S. for more than 60 consecutive days at a time.  
However, if a veteran's survivor becomes eligible for full-
dollar rate benefits on an initial basis, on or after July 1 
of any calendar year, the 183-day rule will not apply during 
that calendar year.  VA will not consider a veteran's 
survivor to have been absent from the U.S. if he or she left 
and returned to the U.S. on the same date.  38 C.F.R. § 
3.42(d).  

In this case, the appellant has not submitted any evidence 
demonstrating that she is a citizen of the U.S. or an alien 
lawfully admitted for permanent resident in the U.S.  Her 
marriage certificate, two applications submitted to VA for 
DIC benefits, and the several personal statements of record 
submitted by the appellant all show that she has a Philippine 
mailing address and is a Philippine citizen.  Significantly, 
according to the evidence of record, the appellant is not 
currently residing in the U.S., but rather her residence is 
in the Philippines.  The Board finds that the appellant does 
not meet the statutory requirement for payment of DIC 
benefits at the full-dollar rate.  

The Board acknowledges the equitable arguments made by the 
appellant.  Nonetheless, the Board must decide this case in 
accordance with the applicable law.  The Board may not grant 
a benefit that the appellant is not eligible to receive under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Thus, the Board, while sympathetic to the 
appellant's arguments, is unable to find a legal basis to pay 
DIC benefits at the full-dollar rate.  In a case such as this 
one, where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claim for entitlement to payment 
of VA benefits at the full-dollar rate is denied.  




B.  Earlier Effective Date for Service Connection for Cause 
of Death

By way of procedural background, in November 1998 the 
appellant submitted a formal application for DIC benefits.  
In an August 1999 rating decision, the RO denied service 
connection for cause of the veteran's death.  The appellant 
did not appeal the decision.  Thereafter, in May 2002, the 
appellant submitted a second formal application for DIC 
benefits and in November 2002, the RO again denied service 
connection for cause of the veteran's death.  After a March 
2006 Board remand, the RO granted service connection for 
cause of the veteran's death and assigned an effective date 
of June 23, 1998, in a June 2006 rating decision.  However, 
in a December 2006 determination, the RO informed the 
appellant that the effective date assigned was in error and 
the correct effective date for the grant of service 
connection for cause of the veteran's death should have been 
April 22, 2002.  The appellant contends that the effective 
date for the grant of her claim should be June 23, 1998, the 
date of her first claim for DIC benefits.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2008).  The effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  Id.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).  

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
made it plain that the date of the filing of a claim is 
controlling in determinations as to effective dates.  See 
Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan 
v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 
Vet .App. 391 (1997); Wright v. Gober, 10 Vet. App. 343 
(1997).  

In this case, the appellant filed a formal claim for 
entitlement to service connection for cause of death in 
November 1998.  On August 6, 1999, the RO denied service 
connection for cause of death.  Notice of that determination 
and of her appellate rights was issued to the appellant on 
August 10, 1999.  The appellant did not file a notice of 
disagreement with this determination and the claim became 
final.  38 U.S.C.A. § 7105.  Additionally, between August 10, 
1999 and June 4, 2002, there is no evidence that the 
appellant filed a claim for service connection for cause of 
death or requested that the previously denied claim be 
reopened.  It was not until June 4, 2002, that the RO 
received the claim for service connection for cause of the 
veteran's death.  

The Board acknowledges the appellant's contention of the 
effective date being June 23, 1998.  The Board is also aware 
of the current effective date of April 22, 2002, which is 
based upon inferences contained within the evidence of 
record; however, the law and regulations on effective dates 
of awards of disability compensation are clear.  The 
effective date of an original claim for compensation or a 
claim for compensation reopened after a final disallowance is 
the date that entitlement arose or the date that the claim 
was received by VA, whichever is the later date.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  There is no evidence that the 
appellant sent any communication to VA within a year of the 
August 1999 determination, indicating that she disagreed with 
the denial of her claim.  Therefore, the Board concludes that 
the record does not contain any previously unadjudicated 
claim for compensation that could entitle the appellant to an 
earlier effective date for her claim of service connection 
for cause of the veteran's death.  

In summary, and with all due respect for the appellant's 
belief in the validity of her claim, the Board is constrained 
by the law and regulations described above governing the 
establishment of effective dates for the award of 
compensation.  As such, there is no legal basis for 
assignment of an earlier effective date for the grant of 
service connection for cause of the veteran's death.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In regards to the appellant's claim of entitlement to payment 
of dependency and indemnity compensation (DIC) benefits at 
the full-dollar rate, when the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in the instant claim, the VCAA is not 
applicable.  

Turning to the appellant's claim for an earlier effective 
date, no VCAA notice is necessary because, as is more 
thoroughly explained above, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  The 
United States Court of Appeals for Veterans Claims has held 
that an appellant claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide her 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].  The Board therefore finds that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
this claim as well.  

Furthermore, the Board finds that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2008).  The appellant engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of her 
claims, and was given the opportunity to present testimony 
regarding her claims.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  No further assistance 
with the development of evidence is required.  


ORDER

Entitlement to payment of DIC benefits at the full-dollar 
rate is denied.  

Entitlement to an effective date earlier than the currently 
assigned April 22, 2002, for service connection for the cause 
of the veteran's death is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


